DETAILED ACTION
This Office Action is in response to Applicant’s response to the unity of invention requirement filed 10 August 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14 and 26) in the reply filed on 10 August 2022 is acknowledged.
Claims 15-25 and 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 August 2022. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7-10 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wongsiri (US Patent Publication 2013/0211201). 
Claim 1: Wongsiri’201 discloses a tool body (11) having a longitudinal axis and a first end (towards element 30). 
A vision enhancer (30) extends from the tool body (11) at the first end (Figure 1). The vision enhancer (30) includes a tunnel base (surface extending from tip 37 downward, with respect to the page, towards the portion that connects element 30 with the body 11). 
There is a first tunnel wall (35) that extends from the tunnel base at an angle of 90 to 120 degrees relative to the tunnel base (see Figure 1). 
The tunnel base and tunnel wall form a concave section (Figure 1) for forming a tunnel through soft tissue (at 36; paragraph [0040]). 
Claim 3: Wongsiri’201 discloses a second tunnel wall (35) that extends from the tunnel base at an angle of 90 to 120 degrees relative to the tunnel base (see Figure 1).. The tunnel wall (35) is parallel with the longitudinal axis of the tool body (Figure 1 at element 35). 
Claim 7: Wongsiri’201’s tool body (11) has a second end (towards 40) opposite the first end (towards 30). The second end has an edge (41) for separating tissue (paragraph [0034]). 
Claim 8: Wongsiri’201 edge’s for separating tissue has a v-shape (Figure 1). 
Claim 9: Wongsiri’201 discloses a guard (20) situated proximal the second end of the tool (Figure 1). 
Claim 10: Wongsiri’201’s guard (20) has a face (21) facing away from the second end (towards 40) that extends at an angle of 75 and 90 degrees with respect to the longitudinal axis of the body (Figure 1). 
Claim 26: In Wongsiri’201, the first and second tunnel walls are spaced part in a direction that is perpendicular to the longitudinal axis of the tool body by a dimension of the tunnel base in the direction perpendicular to the longitudinal axis of the tool body (Figure 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-6, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wongsiri’201, as applied to claim 1, further in view of Hahn et al. (US Patent Publication 2012/083658. 
Claims 2, 4, 11-14: Wongsiri’201 teaches the limitations of claim 2, 4 and 11-14 but does not disclose a groove extending along a line joining the first and second tunnel walls and the tunnel base. 
Wongsiri’201 is disclosed as a retractor for holding open a tunnel to enhance the visual field (paragraph [0040]). 
Similarly, Hahn’658 is directed towards a retractor (100) for holding opening a tissue opening to enhance the visual field (paragraph [0048]). 
Hahn’658’s device includes a tunnel base (101) and a pair of tunnel walls (102, 103) extending from the tunnel base at an angle. As in Wongsiri’201, the tunnel walls are for holding tissue to allow visualization in the concave space formed by the tunnel base and tunnel walls (paragraph [0050]). 
Hahn’658’s tunnel walls are connected to the tunnel base via a living hinge (104, 105) that is formed as a groove between the tunnel base and tunnel walls (see Figure 1 and paragraph [0044]). The living hinge (and therefore, the groove) allow the device to be inserted into the body in a reduced profile configuration then expanded to allow visualization (paragraph [0050]. One of ordinary skill in the art would understand it is easier to insert the smaller (reduced profile) device into an tissue/body opening and then expand the device into is larger configuration. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Wongsiri’201 by providing a groove between the tunnel base and the tunnel wall, in order to provide a living hinge, as taught by Hahn’658, in order to provide the stated advantages. 
Further regarding claim 12: Hahn’658’s grooves (104, 105) extend along or are parallel with the longitudinal axis (see Figure 1, 2). 
Further, in the resulting device of Wongsiri’201 in view of Hahn’658, the hinge will extend along the junction of the tunnel base and tunnel walls in Wongsiri’201. This junction is along or are parallel with the longitudinal axis (Figure 1 of Wongsiri’201). 
Further regarding claim 13: Hahn’658 shows the groove (104) does not extend along the entire length of the vision enhancer in Figure 15. 
Further regarding claim 14: Hahn’658 shows the groove is on the outside surface of the vision enhancer (Figure 15). 
Claim 5: Wongsiri’201 teaches the limitations of claim 5 including that the concave section formed by the tunnel base and tunnel walls define the inside of the vision enhancer (see Figure 1 and visual space 36 as described in paragraph [0040]). Wongsiri’201 does not disclose the vision enhancer includes ridges on the outside. 
Hahn’658 is similar to Wongsiri’201’s device – see the rejection to claims 2, 4 above. 
Hahn’658 teaches providing the tunnel walls (102, 103) with ridges (120, 121) on the outside in order to provide friction and prevent undesirable movement in use (paragraph [0051]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Wongsiri’201 with ridges on the outside of the vision enhancer, as taught by Hahn’658, in order to provide the stated advantages.
Claim 6: Hahn’658 teaches the ridges have a first and second end. The first end is nearer a centerline of the tunnel base than the second end (Figure 14). The first end is further from the tool body along a longitudinal axis of the vision enhancer than the second end (Figure 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        17 August 2022

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771